      Case 2:21-cv-00973-JAD-NJK Document 6
                                          5 Filed 06/14/21
                                                  06/11/21 Page 1 of 2



 1   KRAVITZ SCHNITZER JOHNSON
     WATSON & ZEPPENFELD, CHTD.
 2   Gary E. Schnitzer , Esq.
     Nevada Bar Number 395
 3   8985 S. Eastern Avenue, Suite 200,
     Las Vegas, NV 89123
 4   Telephone: (702) 222-4142
     Facsimile: (702) 362-2203
 5   Email: gschnitzer@ksjattorneys.com
     Attorneys for Defendant
 6   Chex Systems, Inc.

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA

10
     HOPE BODDY,                                      Case No. 2:21-cv-00973-JAD-NJK
11
                        Plaintiff,                    STIPULATION AND ORDER TO EXTEND
12                                                    TIME FOR CHEX SYSTEMS, INC., TO
             v.                                       RESPOND TO PLAINTIFF’S
13                                                    COMPLAINT
     CHEX SYSTEMS, INC.,
14                                                    (FIRST REQUEST)
                        Defendant.
15

16

17           Defendant Chex Systems, Inc., (“ChexSystems”) and Plaintiff Hope Boddy (“Plaintiff”),

18   by and through their counsel, hereby respectfully submit this stipulation to extend time for

19   ChexSystems to respond to Plaintiff’s Complaint. This Stipulation is made in accordance with

20   LR IA 6-1, LR IA 6-2 and LR 7-1. This is the first request for extension of time to respond to

21   Plaintiff’s Complaint.

22           Plaintiff filed her Complaint on May 21, 2021 and ChexSystems was served with the

23   Complaint on May 26, 2021. Accordingly, ChexSystems’ response to Plaintiff’s Complaint is

24   currently due June 16, 2021. Upon ChexSystems’ request and good cause shown, Plaintiff has

25   agreed to a thirty (30) day extension for ChexSystems’ to respond to Plaintiff’s Complaint. Good

26   cause exists to grant the stipulation as an additional thirty (30) days are needed to allow
27   ChexSystems to investigate Plaintiff’s allegations, including a review of relevant documents.
28
           STIPULATION AND ORDER TO EXTEND TIME FOR CHEX SYSTEMS, INC., TO RESPOND TO
                                     PLAINTIFF’S COMPLAINT
     116761573v2
      Case 2:21-cv-00973-JAD-NJK Document 6
                                          5 Filed 06/14/21
                                                  06/11/21 Page 2 of 2



 1   Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and ChexSystems agree that ChexSystems shall

 2   have up to and including July 16, 2021 to file a responsive pleading to Plaintiff’s Complaint.

 3           THEREFORE, Defendant ChexSystems, Inc., shall have up to and including July 16, 2021

 4   to file a responsive pleading to Plaintiff’s Complaint.

 5           IT IS SO STIPULATED.

 6   DATED this 11th day of June, 2021.        DATED this 11th day of June, 2021.

 7
     KRIEGER LAW GROUP, LLC                    KRAVITZ SCHNITZER JOHNSON
 8                                             WATSON & ZEPPENFELD, CHTD.
 9
     By: /s/ David Krieger__                   By: /s/ Gary E. Schnitzer__
10    David Krieger, Esq.                      Gary E. Schnitzer, Esq.
      Nevada Bar No. 9086                      8985 S. Eastern Avenue, Suite 200,
11    Shawn Miller, Esq.                       Las Vegas, NV 89123
      Nevada Bar No. 7825                      Tel: (702) 222-4142
12    2850 W. Horizon Ridge Parkway            gschnitzer@ksjattorneys.com
      Suite 200                                Attorneys for Defendant
13    Henderson, Nevada 89052
      Tel: (702) 848-3855                      Chex Systems, Inc.
14    dkrieger@kriegerlawgroup.com
      smiller@kriegerlawgroup.com
15    Attorneys for Plaintiff
      Hope Boddy
16

17

18

19

20
                                              ORDER
21
                                              IT IS SO ORDERED.
22

23
                                              UNITED   STATES
                                              United States     DISTRICT
                                                            Magistrate JudgeJUDGE
24

25                                            DATED: June 14, 2021

26
27

28                                                   -2-
           STIPULATION AND ORDER TO EXTEND TIME FOR CHEX SYSTEMS, INC., TO RESPOND TO
                                     PLAINTIFF’S COMPLAINT
     116761573v2
